           Case 1:19-cv-01608-JDB Document 61 Filed 03/08/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

LANA M. PAAVOLA, individually, and                )
as Administrator of the ESTATE                    )
OF JOEL D. PAAVOLA, deceased                      )
                                                  )
                      Plaintiffs,                 ) Civil Action No.: 1:19-cv-01608
                                                  ) Judge John D. Bates
                              v.                  )
                                                  )      Jury Demand
HOPE VILLAGE, INC.,                               )
                                                  )
                      Defendants.                 )

     MEMORANDUM OF POINTS AND AUTHORITY IN SUPPORT OF THE PARTIES’
                JOINT MOTION FOR PROTECTIVE ORDER AND
    FOR AN ORDER AUTHORIZING THE UNITED STATES MARSHALS SERVICE TO
                   DISCLOSE CONFIDENTIAL DOCUMENTS

         Plaintiffs and Defendant respectfully submit this memorandum of points and

authorities in support of their Joint Motion for Protective Order and For An Order

Authorizing the United States Marshals Service to Disclose Confidential Documents.

Pursuant to Fed. R. Civ. P. 26(c), upon a showing of good cause, the Court may enter a

protective order governing discovery. There is good cause to enter the protective order.

         The documents requested by Plaintiffs include information protected by the Privacy

Act, disclosure of which requires a court order.1        Information about Mr. Micheli’s

absconsion and the whereabouts following his absconsion is relevant to Plaintiffs’ claim

that appropriate notification of Mr. Micheli’s absconsion was not made by the Defendant.




1   5 U.S.C. § 552a(b)(11).
        Case 1:19-cv-01608-JDB Document 61 Filed 03/08/21 Page 2 of 2




                                               Respectfully submitted,



/s/ Natalie M. Gideon__________                /s/ Jeanett P. Henry________________
C.J. Gideon, Jr., Bar No. TN0017               Jeanett P. Henry, Bar No. 411052
J. Blake Carter, Bar No. TN0016                8403 Colesville Road, Suite 1100
Natalie M. Gideon, Bar No. 1670872             Silver Spring, MD 20910
315 Deaderick Street, Suite 1100               (301) 562-1340
Nashville, TN 37238                            Email: jhenry2085@aol.com
(615) 254-0400
Email: natalie@getclawfirm.com                 Counsel for Defendant

Counsel for Plaintiffs


                              CERTIFICATE OF SERVICE
       I hereby certify that a true and exact copy of the foregoing document has been
delivered via email on this 8th day of March, 2021 to the following:
Robert A. Caplen
Assistant United States Attorney
U.S. Attorney’s Office, Civil Division
555 4th Street, N.W.
Washington, DC 20530
202-252-2523
Robert.caplen@usdoj.gov

                                     and via ECF to:

Jeanett P. Henry
8403 Colesville Road, Suite 1100
Silver Spring, MD 20910
(301) 562-1340
Email: jhenry2085@aol.com


                                         /s/Natalie M. Gideon
                                         Natalie M. Gideon




                                           2
